DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities: Specification, para. 0082, “spring (1120)” should be changed to - - spring (1102) - -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-15 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. More particularly, the term “resilient feature” is indefinite because it is uncertain whether reference is being 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 7-15 and 21-25are rejected under 35 U.S.C. 103 as being unpatentable over US20120330186 to Rhad et al. (Rhad) in view of US 20050277845 to Cooke et al. (Cooke). 
 
In regards to Claims 1, 9, 21 and 25, Rhad teaches (see entire document, for example Abstract; Fig 1 A-B, 3A-B, 4A-B, 5) a solid apparatus for use with a biopsy device (10) to position a needle of the biopsy device within breast tissue, the apparatus comprising: (a) a cannula (102) comprising an open distal end and a longitudinal lumen, the longitudinal lumen extending through the cannula and is in communication with the open distal end, the longitudinal lumen being sized to receive the needle (50) of the biopsy device; (b)an obturator (needle 50, cutter 70) sized for insertion into the longitudinal lumen of the cannula, the obturator having a distal end extending from the open distal end of the cannula when the obturator is inserted into the cannula, and the obturator having a recess proximate to the distal end of the obturator; and (c) an obturator actuation assembly (probe 30, holster 20, hub member 80), the obturator actuation assembly being secured to a proximal end of the obturator (needle 50),  but does not explicitly teach the obturator action assembly having a resilient feature being configured to bias the obturator proximally towards a first position from a second positon relative to the cannula. 

Cooke teaches/suggests an obturator action assembly having a resilient feature (spring 58, 80) being configured to bias the obturator proximally towards a first position from a second positon relative to the cannula (see entire document, for example Fig. 2E). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the targeting set of Rhad with an obturator action assembly having a resilient feature being configured to bias the obturator proximally towards a first position from a second positon relative to the cannula for the purpose of mechanical activation the obturator relative to the cannula taught and/or suggested by Cooke, such that the firing assembly is responsive to the release to disengage the latch and fire the obturator distally 


In regards to Claims 2 and 23, Rhad teaches a hub secured to the cannula, the hub being configured to selectively fasten to at least a portion of the obturator actuation assembly (see entire document, for example Fig. 1A hub member 80). 

In regards to Claims 3 and 4, Rhad teaches an actuation assembly selectively comprising an internal member and one or more retaining features, the internal member being secured to the obturator, the one or more retaining features extending from the hub (Claim 3) and the internal member being selectively movable relative to the one or more retaining features to accurate the obturator between the first positon and the second position (Claim 4) (see entire document, for example par. 0038-0039: mechanical components in holster 20 and probe 30 may cooperate to provide actuation of cutter 70; hub member 80 may facilitate rotation of the needle 50, para. 0039 and 0050 “Latches (182) are received in complementary slots (82) of hub member (80). Latches (182) include outward projections (186) that retain latches (182) in hub member (80). Latches (182) and buttons (184) are positioned on resilient arms (188), which resiliently bias latches (182) to the positions shown in FIGS. 3A-3B yet allow latches (182) to be deflected inwardly to accommodate insertion in slots (82) of hub member (80).” And para. 0076 “Latches (1182) include outward projections (1186) that are received in complementary slots of hub member (80) to selectively retain latches (1182) in hub member (80).” and para. 0077). 

In regards to Claim 5, Rhad teaches the hub comprising a fluid port, the fluid port being configured to communicate fluids to the longitudinal lumen of the cannula (see entire document, for example para. 0040, 0041, 0047, 0055, 0063 and 0071). 

In regards to Claim7, Cooke teaches the resilient feature comprises a coil spring (see entire document, for example Fig. 2E, coil spring 58, 80). 

In regards to Claim 8, Rhad teaches a lock feature, the lock feature being configured to selectively retain the obturator actuation assembly in the first position (see entire document, for example para. 0047 “latching feature (180)”).

In regards to Claims 10 and 11, Rhad teaches the cannula including a lateral aperture disposed proximally of the open distal end, the obturator including a lateral recess (Claim 10) and the lateral recess of the obturator configured to align with the lateral aperture of the cannula when the obturator is in the first position (Claim 11) (see entire document, for example para. 0037-0038 “lateral aperture (56)”, para. 0055 “lateral aperture (306)” and para. 0074).

In regards to Claims 12 and 13, Rhad teaches the cannula and obturator comprising an MRI compatible material (see entire document, for example para. 0001 and 0044 used under MRI guidance).

In regards to Claim 14, Rhad teaches the obturator defining an oval shaped cross-section (see entire document, for example Figs. 1B, 56, Figs. 6, 306 and Fig. 7, 406).  

In regards to Claim 15, Rhad teaches the obturator comprises a sharp distal tip,  the sharp distal tip is disposed distally of the open distal end of the cannula when the obturator being disposed within the cannula (see entire document, for example Figs. 1A tip, 54 and 1B). 

In regards to Claim 22, Rhad teaches the obturator actuation assembly further including an obturator lock, a portion of the obturator lock being movable relative to the obturator to selectively lock and unlock movement of the obturator (see entire document, for example para. 0050 and 0076 “retain latches (182). For clarification, the broadest reasonable interpretation of obturator lock includes retaining latches so described.).

In regards to Claim 24, Rhad teaches the obturator actuation assembly further including a hub and an internal member disposed within the hub, the internal member being secured to the obturator and having one or more lock arms, the hub being selectively securable to the cannula, the one or more lock arms being movable relative to the hub to selectively lock and unlock movement of the obturator (see entire document, for example para. 0050 “Latches (182) include outward projections (186) that retain latches (182) in hub member (80). Latches (182) and buttons (184) are positioned on resilient arms (188), which resiliently bias latches (182) to the positions shown in FIGS. 3A-3B yet allow latches (182) to be deflected inwardly to accommodate insertion in slots (82) of hub member (80). Arms (188) also allow buttons (184) to be pressed inwardly toward each other to decouple latches (182) from slots (82).” and 0076 “Latches (1182) include outward projections (1186) that are received in complementary slots of hub member (80) to selectively retain latches (1182) in hub member (80).”).  

Response to Amendments and Arguments
Applicant's amendments and arguments filed October 28, 2020 have been fully considered. Accordingly, the rejections under 35 USC 112 are withdrawn. In regards to the rejection under 35 USC 102, Applicant argues the cited prior art does not anticipate the claimed invention which includes a resilient feature being configured to bias the obturator proximally”. Accordingly, the rejection is withdrawn. However, upon further consideration, a new ground of rejection is made in view of Cooke as provided above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892.  The examiner can normally be reached on Monday and Tuesday, 9:00 AM to 5:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MITCHELL E. ALTER
Examiner
Art Unit 3791



/MITCHELL E ALTER/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791